CHILTON, C. J.
We have uniformly held, that if a bill contained no equity, it was good ground for dissolving an injunction, and this even in vacation, if an answer was filed. Nelson et al. v. Dunn et al., 15 Ala. Rep. 512. So, also, it is the settled rule, that when this court 'is called upon to revise the action of the primary court, it reverses, affirms, or modifies the judgment or decree of such primary court, without regard to the reasons upon which such judgment or decree may be predicated, except so far as such reasons may serve to aid us in forming just views respecting the correctness of the conclusion attained; and if the court has arrived at a correct result, although the reasons assigned for it may be deemed insufficient, the constant practice is to affirm ; for having arrived at the true point of destination, it were useless to go back, and travel the ground over, because the court failed to reach it by the direct road. So, in this case, although the court might improperly have dissolved the injunction, so far as its action was predicated upon the answer of- Lanier; yet, if the bill be wanting in equity, there is a sufficient ground to sustain the dissolution, as it shows that the injunction should never have been granted, and consequently should not be reinstated.
Turning to the merits of the case upon the equity of the bill, it is very clear that it contains no equity. The effort is to establish a set-off, which, if it exists at all, existed before the rendition of the judgment, and might, if valid, have been pleaded at law. No ground is shown why the complainant tnay not resort to his action at law, to recover upon the con*587tract wbicb he made with Lanier, in respect to the collection of the notes placed in his hands on Hester. It is not pretended that they were- received in payment, or as collateral security, or that the proceeds, when received, were, by the agreement between complainant and Lanier, to be applied to the payment of the account due complainants. On the contrary, the bill expressly avers, that Lanier agreed to collect and secure the demands out of Hester, in consideration of $100 to be paid out of the collections, and to pay the same to the complainant. It then charges Lanier with making a fraudulent use of the claims, by giving day of payment, as a means of extinguishing an indebtedness of his own to Hester at a discount, and failing to use due diligence in their collection, whereby said claims of complainant’s remain uncollected; and that, in the- mean time, Hester has become insolvent. There is no averment that Lanier is insolvent, or that Webb is insolvent; so that, for any breach of contract in regard to the collection of the notes on Hester, the complainant may bring his action, and recover damages. . But these damages can no more be set off in equity, than at law; for the rule is the same in both courts, unless there be some peculiar circumstance, or natural equity, growing out of the nratual transactions or condition of the parties, which would require the interposition of a court of equity, and which a court of law could not regard. McKinley v. Winston, 19 Ala. Rep. 301; 2 Story’s Eq. Jur. § 1434, et seq.; Donalson’s Ex’r v. Pope & Posey, 13 Ala. Rep. 752; Tuscumbia R. R. Co. v. Rhodes, 8 ib. 206; French v. Garner, 7 Por. Rep. 549. In the case before us, no equitable circumstance is alleged, going beyond the statute of set off, and which could give the court of equity jurisdiction independently of the statute; and inasmuch as the set off is not warranted by the statute, it follows that the bill contains no equity ; consequently, the complainant has no right to complain of the dissolution of an injunction, when the court should have gone farther, and dismissed his bill.
Let the decree be affirmed, with costs.